Citation Nr: 1439440	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to August 1953, followed by service in the Naval Reserves from August 1953 to December 1989.  He is the recipient of, among other decorations, a Purple Heart medal.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A July 2014 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate that portion of a February 2013 Board decision that denied entitlement to service connection for tinnitus, and remanded the claim to the Board.  A more detailed procedural posture of this matter is outlined in the introduction to the February 2013 Board decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for tinnitus is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

The Veteran served on active duty from December 1950 to August 1953, followed by several periods of active duty for training in the Naval Reserves until December 1989.  He is the recipient of, among other decorations, a Purple Heart medal.  He claims that he has tinnitus due to noise exposure from gunfire during his regular active service as a gunners mate aboard a Navy destroyer (including combat service in Korea), as well as his later periods of active duty for training as a gunner's mate or chief gunner's mate.

As noted in the prior February 2013 Board decision that granted entitlement to service connection for bilateral hearing loss, acoustic trauma has been conceded with regard to the Veteran's regular active service as a gunners mate during the Korean War (during which service he was wounded by enemy mortar for which he earned his Purple Heart medal), and with regard to his later service as a gunners mate in the Navy Reserves until 1989.  See 38 U.S.C.A. § 1154(b) (West 2002).

VA treatment records dated since May 2009 reflect complaints of tinnitus and the Veteran's reported history of noise exposure in service.  See, e.g., July 2009.

The Board acknowledges that an August 2012 VA examination report reflects that the VA examiner opined that it is less likely as not that the Veteran's tinnitus was related to his service.

In this particular case, however, involving a combat Veteran with significant conceded acoustic trauma based on his service as a gunners mate aboard a Navy destroyer during the Korean War and on his over 30 years of subsequent reservist service as a gunner's mate or chief gunner's mate, and in light of the agreement by the parties set forth in their recent joint motion to the Court, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his service.  Therefore, resolving doubt in favor of the Veteran, the Board will grant the claim for service connection for tinnitus.  See 38 U.S.C.A. § 5107(b).
(CONTINUED NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is granted.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


